Exhibit 10.108

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of June 22, 2004, is
entered into between Incara Pharmaceuticals Corporation, a Delaware corporation,
having a place of business at 79 T.W. Alexander Drive, 4401 Research Commons,
Suite 200, Research Triangle Park, North Carolina 27709 (“Employer”), and James
Crapo, an individual residing at 4650 S. Forest St., Englewood, CO 80113
(“Employee”).

 

ARTICLE I

EMPLOYMENT, POSITION DUTIES AND RESPONSIBILITIES

 

1.01 Employment. Employer agrees to, and does hereby, employ Employee, and
Employee agrees to, and does hereby accept such employment, upon the terms and
subject to the conditions set forth in this Agreement. Employee represents and
warrants to Employer that (i) Employee has the legal capacity to execute and
perform this Agreement, (ii) this Agreement is a valid and binding agreement
enforceable against Employee according to its terms, and (iii) the execution and
performance of this Agreement by Employee does not violate the terms of any
existing agreement or understanding to which Employee is a party or by which
Employee may be bound.

 

1.02 Position, Duties and Authority. During the Term (as defined below),
Employee shall serve as Chief Executive Officer and Chief Scientific Officer of
Employer or in such other position or capacity as the Board of Directors of
Employer (the “Board”) shall request and shall have such responsibilities,
duties and authority as may, from time to time, be assigned by the Board. During
the Term, Employee shall serve Employer, faithfully and to the best of
Employee’s ability, and shall devote all of Employee’s business time, attention,
skill and efforts exclusively to the business and affairs of Employer (including
its subsidiaries and affiliates) and the promotion of its interests.
Notwithstanding the foregoing, Employee may engage in charitable, educational,
religious, civic and similar types of activities (all of which shall be deemed
to benefit Employer) to the extent that such activities do not inhibit or
prohibit the performance of Employee’s duties hereunder or inhibit or conflict
with the business of Employer, its subsidiaries and affiliates. Employee’s
principal base of operation for the performance of Employee’s duties under this
Agreement shall be in the State of North Carolina; provided, however, that
Employee shall perform such duties and responsibilities at such other places as
shall from time to time be reasonably necessary to fulfill Employee’s
obligations under this Agreement in the discretion of Employer.

 

ARTICLE II

TERM

 

2.01 Term of Employment. Employee’s employment shall commence on July 1, 2004
(the “Commencement Date”) and, subject to earlier termination pursuant to
Article IV hereof, shall continue until December 31, 2004 (the “Term”).



--------------------------------------------------------------------------------

ARTICLE III

COMPENSATION AND EXPENSES

 

3.01 Compensation and Benefits. For all services rendered by Employee in any
capacity during the Term, including, without limitation, services as an officer,
director or member of any committee of Employer, or any subsidiary, affiliate or
division thereof, Employee shall be compensated as follows:

 

(A) Base Salary. During the Term, Employer shall pay to Employee a base salary
at the rate of $272,000, on an annualized basis, subject to applicable
withholdings (“Base Salary”). Base Salary shall be payable in accordance with
Employer’s customary payroll practices. It is understood and agreed that the
$200,000 (annualized) of the Base Salary constitutes compensation for Employee’s
services as Employer’s Chief Executive Officer, and $72,000 (annualized) for
Employee’s services as Employer’s Chief Scientific Officer.

 

(B) Stock Options. Pursuant to Employer’s 1994 Stock Option Plan (the “Plan”),
Employer shall grant to Employee stock options to acquire 841,667 shares of
Employer’s Common Stock, par value $0.001 per share (the “Common Stock”), at an
exercise price of $0.50 per share, which shall vest ratably, if Employee is then
employed by Employer, upon the last day of each calendar month during the Term.
If Employee is hired by the Board and his employment with Employer continues
uninterrupted upon expiration of the Term, then Employer shall grant to Employee
the following additional stock options pursuant to the Plan:

 

  (1) Options to acquire 841,667 shares of Common Stock, at an exercise price of
$0.50 per share, which shall vest ratably, if Employee is then employed by
Employer, upon the last day of each calendar month from January through June,
2005; and

 

  (2) Options to acquire 1,683,333 shares of Common Stock, at an exercise price
of $1.00 per share, which shall vest ratably, if Employee is then employed by
Employer, upon the last day of each calendar month from July 2005 through June
2006; and

 

  (3) Options to acquire 1,683,333 shares of Common Stock, at an exercise price
of $1.50 per share, which shall vest ratably, if Employee is then employed by
Employer, upon the last day of each calendar month from July 2006 through June
2007.

 

To the extent granted, each such grant shall be implemented and evidenced by
Employer’s execution and delivery to Employee of the form of stock option grant
agreement in effect for the Plan at the time of such grant. Notwithstanding the
foregoing, this Article 3.01(B) shall not be considered to extend the length of
Employee’s employment beyond the Term, or to require the Employer to continue
Employee’s employment during any of the periods described immediately above.

 

(C) Bonus. Upon expiration of the Term, Employee may be entitled to a bonus
payable in cash or additional options to acquire Common Stock pursuant to the
Plan, not to

 

-2-



--------------------------------------------------------------------------------

exceed the amount of Base Salary theretofore paid or granted (as applicable) to
him during the Term, in each case in amounts and on such terms and conditions as
may be determined by the Board in its sole and absolute discretion. Employee
acknowledges and agrees that the Board may determine not to award any such
bonus, and in such case, Employee shall have no claim or entitlement therefore.

 

(D) Benefits. During the Term, Employee shall be entitled to participate in all
Employer’s employee benefit plans and programs as Employer generally maintains
from time to time during the Term for the benefit of its employees, in each case
subject to the eligibility requirements and other terms and provisions of such
plans or programs. Employer may amend, modify or rescind any employee benefit
plan or program and change employee contribution amounts to benefit costs
without notice in its discretion.

 

(E) Vacation Sick and Personal Days. During the Term, Employee shall be entitled
to paid vacation, sick and personal days in accordance with Employer’s policies
with respect to such vacation, sick and personal days in place from time to
time.

 

3.02 Expenses. Employee shall be entitled to receive reimbursement from Employer
for all reasonable out-of-pocket expenses incurred by Employee during the Term
in connection with the performance of Employee’s duties and obligations under
this Agreement, according to Employer’s expense account and reimbursement
policies in place from time to time and provided that Employee shall submit
reasonable documentation with respect to such expenses.

 

ARTICLE IV

TERMINATION

 

4.01 Events of Termination. This Agreement and Employee’s employment hereunder
shall terminate upon the occurrence of any one or more of the following events:

 

(A) Death. In the event of Employee’s death, this Agreement and Employee’s
employment hereunder shall automatically terminate on the date of death. Upon
termination under this Article 4.01(A), the stock options granted to Employee
pursuant to Article 3.01(B) shall thereupon cease vesting and be governed by the
terms of the Plan and the applicable grant agreement.

 

(B) Termination by Employer for Cause. The Board may, at its option, terminate
this Agreement and Employee’s employment hereunder for Cause (as defined herein)
upon giving notice of termination to Employee. Employee’s employment shall
terminate on the date on which such notice shall be given. For purposes hereof,
“Cause” shall mean Employee’s (i) conviction of, guilty plea to or confession of
guilt of a felony or act involving moral turpitude, (ii) commission of a
fraudulent, illegal or dishonest act, (iii) willful misconduct or gross
negligence which reasonably could be expected to be injurious in the reasonable
discretion of Employer to the business, operations or reputation of Employer or
any of its affiliates or subsidiaries (monetarily or otherwise), (iv) violation
of Employer’s policies or procedures in effect from time to time, including
without limitation any policies governing the trading in or reporting of
transactions in or ownership of the Common Stock, (v) failure to perform

 

-3-



--------------------------------------------------------------------------------

Employee’s duties as assigned to Employee from time to time, (vi) other material
breach of this Agreement, or (viii) violation of any state or federal securities
laws, or the rules of any exchange or securities association on which the Common
Stock is listed. Upon termination under this Article 4.01(B), the stock options
granted to Employee pursuant to Article 3.01(B) shall thereupon cease vesting
and be governed by the terms of the Plan and the applicable grant agreement.

 

(C) Without Cause by Employer. The Board may, at its option, at any time
terminate Employee’s employment for no reason or for any reason whatsoever
(other than for Cause) by giving two (2) weeks prior written notice (or payment
of two (2) weeks Base Salary in lieu of notice) to Employee of its intention to
terminate this Agreement and Employee’s employment hereunder; provided, however,
upon termination under this Article 4.01(C), the stock options granted to
Employee pursuant to Article 3.01(B) shall continue to vest as though Employer
remained employed throughout the balance of the then current Term.

 

(D) Termination By Employee. Employee may terminate this Agreement and
Employee’s employment hereunder by giving (30) days prior written notice of
termination to the Board; provided, however, that the Board reserves the right
to accept Employee’s notice of termination and to accelerate such notice and
make Employee’s termination effective immediately, or on any other date prior to
Employee’s intended last day of work as the Board deems appropriate; provided,
further, however, upon termination under this Article 4.01(D), the stock options
granted to Employee pursuant to Article 3.01(B) shall thereupon cease vesting
and be governed by the terms of the Plan and the applicable grant agreement.

 

(E) Disability. To the extent permitted by law, in the event of Employee’s
physical or mental disability which prevents Employee from performing Employee’s
duties under this Agreement for a period of at least 30 consecutive days during
the Term or 45 non-consecutive days during the Term, Employer may terminate this
Agreement and Employee’s employment hereunder upon at least 10 days’ prior
written notice to Employee; provided, however, upon termination under this
Article 4.01(E), the stock options granted to Employee pursuant to Article
3.01(B) shall thereupon cease vesting and be governed by the terms of the Plan
and the applicable grant agreement.

 

(F) Mutual Agreement. This Agreement and Employee’s employment hereunder may be
terminated at any time by the mutual agreement of the Board and Employee.

 

(G) Expiration of Term. This Agreement and Employee’s employment hereunder shall
automatically terminate upon the expiration of the Term.

 

4.02 Employer’s Obligations Upon Termination. If Employee’s employment is
terminated during the Term for any reason, or otherwise upon the expiration of
the Term, Employer’s sole obligation to Employee under this Agreement shall be
to (a) pay to Employee Base Salary earned, but not yet paid to Employee, prior
to the date of such termination, and (b) reimburse Employee for any expenses
incurred by Employee through the date of termination in accordance with Section
3.02. In addition, any amounts which are vested benefits or which Employee is
otherwise entitled to receive under any plan, program, or policy on the date of
termination, shall be payable in accordance with such plan, policy, practice or
agreement.

 

-4-



--------------------------------------------------------------------------------

ARTICLE V

Confidentiality, Assignment of Inventions; Other Covenants

 

5.01 Confidentiality. While working or performing services for Employer or
otherwise, Employee may develop or acquire knowledge in Employee’s work or from
directors, officers, employees, agents or consultants of Employer and its
affiliates (collectively, the “Company”) or otherwise of Confidential
Information relating to the Company, its business, potential business or that of
its clients and customers. “Confidential Information” includes all trade
secrets, know-how, show-how, theories, technical, operating, financial, and
other business information, whether or not reduced to writing or other medium
and whether or not marked or labeled confidential, proprietary or the like,
specifically including, but not limited to, information regarding source codes,
software programs, computer systems, algorithms, formulae, apparatus, concepts,
creations, costs (including, without limitation, manufacturing costs), plans,
materials, enhancements, tolerances, research, specifications, works of
authorship, techniques, documentation, models and systems, sales and pricing
techniques, designs, inventions, discoveries, products, improvements,
modifications, methodology, processes, concepts, records, files, memoranda,
reports, plans, proposals, price lists, client, customer, supplier,
collaborator/partner or distributor information, product development and project
procedures. Confidential Information does not include general skills, experience
or information that is generally available to the public, other than information
which has become generally available as a result of Employee’s direct or
indirect act or omission.

 

With respect to Confidential Information of the Company and its clients and
customers:

 

(A) Employee will use Confidential Information only in the performance of
Employee’s duties for Employer. Employee will not use Confidential Information
at any time (during or after Employee’s employment with Employer) for Employee’s
personal benefit, for the benefit of any other individual or entity, or in any
manner adverse to the interests of the Company and its clients and customers;

 

(B) Employee will not disclose Confidential Information at any time (during or
after Employee’s employment with Employer) except to authorized Employer
personnel, unless the Board consents in advance in writing or unless the
Confidential Information indisputably becomes of public knowledge or enters the
public domain (other than through Employee’s direct or indirect act or
omission);

 

(C) Employee will safeguard the Confidential Information by all reasonable steps
and abide by all policies and procedures of Employer in effect from time to time
regarding storage, copying and handling of documents; and

 

(D) Employee will return all materials, substances, models, software, prototypes
and the like containing and/or relating to Confidential Information, together
with all other property of the Company (all of which shall remain the exclusive
property of the Company) and its clients and customers, to Employer when
Employee’s employment relationship with Employer terminates or

 

-5-



--------------------------------------------------------------------------------

otherwise on demand and, at that time Employee will certify to Employer, in
writing and under oath, in the form attached hereto as Exhibit A, that Employee
has complied with this Agreement. Employee shall not retain any copies or
reproductions of correspondence, memoranda, reports, notebooks, drawings,
photographs, databases, diskettes, or other documents or electronically stored
information of any kind relating in any way to the business, potential business
or affairs of the Company and its clients and customers.

 

The meaning of the term “Development” includes all: inventions, ideas,
creations, discoveries, works, improvements, modifications, processes, software
programs, works of authorship, documentation, formulae, techniques, designs,
methods, trade secrets, technical specifications and technical data, know-how
and show-how, concepts, expressions, or other developments of any kind whether
or not reduced to a tangible medium, and whether or not they are patentable,
registrable, or otherwise protectable under federal or state laws, including
patent, trademark, trade secret, copyright or privacy laws, or similar laws, or
are protectable under common-law principles, and regardless of their form or
state of development.

 

The meaning of the term “Development” further includes: (a) all compounds,
molecules, chemical formulae, biologics, drugs, pharmaceuticals, and
pharmaceutical and drug candidates, whether or not actually made or synthesized
(“Products”); (b) all data and test results related to Products including,
without limitation, synthesis, isolation and characterization of Products; (c)
all methods of treatment of disease; (d) all data and activities associated with
the filing of an NDA or ANDA for Products pursuant to the United States Federal
Food, Drug, and Cosmetic Act, or similar acts in other countries including,
without limitation, preclinical and clinical drug-development activities, such
as, but not limited to, toxicology, preclinical and clinical studies; (e)
formulation, process development and commercial scale-up including test-method
development; (f) development of quality assurance/quality control procedures;
(g) commercial scale validation and commercial scale stability studies; (h)
packaging, tooling, package design, packaging validation and labeling
preparation; (i) statistical analysis; (j) regulatory affairs (including legal
activities with respect thereto); and (k) Product approval and registration
activities.

 

5.02 Assignment of Developments. Employee will disclose promptly and fully to
Employer and to no one else all Developments made, authored, devised, developed,
discovered, reduced to practice, conceived or otherwise obtained by Employee,
solely or jointly with others, during the course of Employee’s employment with
Employer which (a) are related to the business of the Company or any of the
products or services being researched, developed, distributed, manufactured or
sold by the Company or which may be used in relation therewith or (b) result
from tasks assigned to Employee by the Company; (ii) any Development which is
related to the business of the Company and in which Employee had an assignable
interest at the time of Employee’s first employment by Employer; or (iii) any
Development made using the time, materials or facilities of the Company, even if
such Development does not relate to the business of the Company. The
determination as to whether a Development is related to the business of the
Company shall be made solely by the Board. Any Development relating to the
business of the Company and disclosed to the Company within one year following
the termination of Employee’s employment with Employer shall be deemed to fall
within the provisions of this Section 5.02. The “business of the Company” as
used in this Section 5.02 includes the actual business currently conducted by
the Company, as well as any business in

 

-6-



--------------------------------------------------------------------------------

which the Company proposes to engage at any time during the period of Employee’s
employment. Employee agrees that all such Developments listed above and the
benefits thereof are and shall immediately become the sole and absolute property
of Employer from conception, as “works made for hire” (as that term is used
under the U.S. Copyright Act of 1976, as amended) or otherwise. Employee shall
have no interest in any Developments. To the extent that title to any
Developments or any materials comprising or including any Developments does not,
by operation of law, vest in Employer, Employee hereby agrees to assign and
hereby irrevocably assigns to Employer all of Employee’s right, title and
interest, including, without limitation, tangible and intangible rights such as
patent rights, trademarks and copyrights, that Employee may have or may acquire
in and to all such Developments, benefits and/or rights resulting therefrom, and
agrees promptly to execute any further specific assignments related to such
Developments, benefits and/or rights at the request of Employer. Employee also
hereby irrevocably assigns to Employer, or waives if not assignable, all of
Employee’s “moral rights” in and to all such Developments, and agrees promptly
to execute any further specific assignments or waivers related to moral rights
at the request of Employer.

 

Employee agrees to assist Employer without charge for so long as Employee is an
employee of Employer and for as long thereafter as may be necessary (but at
Employer’s expense including reasonable compensation to Employee if Employee is
no longer an employee of Employer): (1) to apply, obtain, register and renew
for, and vest in, Employer’s benefit alone (unless the Board otherwise directs),
patents, trademarks, copyrights, mask works, and other protection for such
Developments in all countries, and (2) in any controversy or legal proceeding
relating to Developments. In the event that Employer is unable to secure
Employee’s signature after reasonable effort in connection with any patent,
trademark, copyright, mask work or other similar protection relating to a
Development, Employee hereby irrevocably designates and appoints Employer and
its duly authorized officers and agents as Employee’s agent and
attorney-in-fact, to act for and on Employee’s behalf and stead to execute and
file any such application and to do all other lawfully permitted acts to further
the prosecution and issuance of patents, trademarks, copyrights, mask works or
other similar protection thereon with the same legal force and effect as if
executed by Employee.

 

5.03 Obligations to Other Persons. Except for those described below (if any),
Employee does not have any non-disclosure or other obligations to any other
individual or entity (including without limitation, any previous employer)
concerning proprietary or confidential information that Employee learned of
during any previous employment or associations. Employee shall not disclose to
the Company or induce the Company to use any secret or confidential information
or material belonging to others, including, without limitation, Employee’s
former employers, if any. Except for those described below, if any, Employee
does not have any non-competition agreements, non-solicitation agreements or
other restrictive covenants with any previous employer or other individual or
entity. Employee has provided to Employer copies of each of the agreements
described below.

 

[If none, write “None”. If any, list]

 

-7-



--------------------------------------------------------------------------------

5.04 Non-Disparagement. Employee will not at any time (during or after
Employee’s employment with Employer) disparage the reputation of Employer, its
products, business or its affiliates and their respective clients, customers and
its or their respective officers, directors, agents or employees.

 

5.05 Cooperation. Employee agrees to cooperate both during and after Employee’s
employment with Employer, at Employer’s sole cost and expense, with the
investigation by the Company involving the Company or any employee or agent of
the Company.

 

5.06 Survival. Article V shall survive the termination of this Agreement.

 

ARTICLE VI.

MISCELLANEOUS

 

6.01 Benefit of Agreement and Assignment. This Agreement shall inure to the
benefit of Employer and its successors and assigns (including, without
limitation, the purchaser of all or substantially all of its assets) and shall
be binding upon Employer and its successors and assigns. This Agreement shall
also inure to the benefit of and be binding upon Employee and Employee’s heirs,
administrators, executors and assigns. Employee may not assign or delegate
Employee’s duties under this Agreement, without the prior written consent of
Employer.

 

6.02 Notices. Any notice required or permitted hereunder shall be in writing and
shall be sufficiently given if personally delivered or if sent by facsimile,
overnight delivery service or by registered or certified mail, postage prepaid,
with return receipt requested, addressed in the case of the Employer to:

 

Incara Pharmaceuticals Corporation   with a copy to: 79 T.W. Alexander Drive  
Lowenstein Sandler PC 4401 Research Commons, Suite 200   65 Livingston Avenue
Research Triangle Park, North Carolina 27709   Roseland, New Jersey 07068    
Attn: Steven E. Siesser, Esq. and in the case of Employee to:         with a
copy to:

 

-8-



--------------------------------------------------------------------------------

Any party may notify the other party in writing of the change in address by
giving notice in the manner provided in this Section 6.02. Service of process in
connection with any suit, action or proceeding (whether arbitration or
otherwise) may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.

 

6.03 Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the terms and conditions of Employee’s employment
during the Term and activities following termination of this Agreement and
supersedes any and all prior agreements and understandings, whether written or
oral, between the parties with respect to the subject matter of this Agreement.
This Agreement may not be changed or modified except by an instrument in
writing, signed by both the Board and Employee.

 

6.04 No Waiver. The waiver by other party of a breach of any provision of this
Agreement shall not operate or be construed as a continuing waiver or as a
consent to or waiver of any subsequent breach hereof.

 

6.05 Headings. The Article and Section headings in this Agreement are for the
convenience of reference only and do not constitute a part of this Agreement and
shall not be deemed to limit or affect any of the provisions hereof.

 

6.06 Governing Law and Dispute Resolution. Any and all actions or controversies
arising out of this Agreement or Employee’s employment, including, without
limitation, tort claims, shall be construed and enforced in accordance with the
internal laws of the State of Delaware, without regard to the choice of law
principles thereof. The parties consent to the exclusive jurisdiction of the
state and federal courts of the State of Delaware.

 

6.07 Validity. The invalidity or enforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision or provisions of this Agreement, which shall remain in full force and
effect.

 

6.08 Employee Withholdings and Deductions. All payments to Employee hereunder
shall be subject to such withholding and other employee deductions as may be
required by law.

 

-9-



--------------------------------------------------------------------------------

6.09 Counterparts. This Agreement may be executed in one more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

6.10 Board. The Board may act either by resolution duly adopted or through its
Chairman, or may designate a Board member or officer or employee of the
Employer, to fulfill its obligations or otherwise perform under this Agreement.

 

IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement as
of the date first written above.

 

EMPLOYER: INCARA PHARMACEUTICALS CORPORATION BY:  

/s/ David Cavalier

--------------------------------------------------------------------------------

    David Cavalier, Chairman of the Board EMPLOYEE:

/s/ James Crapo

--------------------------------------------------------------------------------

James Crapo, individually

 

-10-